Barrett, J. (dissenting):
1 am quite unable to see why the defendants’ platform as constructed was a nuisance. The ordinance of 1880 (§ 36, art. 4, chap. 6 of ordinances) forbids the construction of any stoop or step extend*314ing from the house line more than one-tenth of the width of the street, or more than seven feet, or “ of greater width than is necessary for the purpose of a convenient passageway into the house or building.” Permission to build a stoop not conflicting with this provision is implied. (Jorgensen v. Squires, 144 N. Y. 280.) The defendants’ platform is less than seven feet in width, or than one-tenth the width of the street on which it is built. The only vice in its construction which is pointed oiit is that it extends the whole length of the building, some seventy feet, which it is said is not required for convenient access to the premises. But there is clearly no intention in the ordinance to restrict the length of such platforms. It says that they shall not be “ of greater width ” than is necessary for convenient access. There is not a word about length. It seems to me a most novel and remarkable rule that owners who are thus authorized to construct platforms in front of their property may not extend them along its full length. If platforms may only'be built to insure access to a building (which the ordinance in no way indicates), it is difficult to see the advantage in building them at all, or rather sections of them. Plights of steps near the door would seem to be adequate for every legal purpose. The effect of such a rule on property in this city can be better imagined than estimated.
If, however, the platform is longer than the law allows, this did not in any way cause or contribute to the' plaintiff’s injuries. Its illegal length certainly did not obstruct her or cause her to deviate from her path. That resulted from the obstruction of the sidewalk by the wagons or trucks. The theory upon which it is sought to support this judgment is, that by reason of the nuisance which blocked the sidewalk, the plaintiff was compelled to resort to another nuisance, namely, the platform, legal in width but illegal in length. But the illegal length of the platform was certainly not, as an independent factor, the proximate cause of the accident.
Mr. Justice Patterson does not suggest that it was. On the contrary, his conclusion is that the proximate cause of the accident was the unlawful obstruction of the sidewalk with wagons and trucks. In that view it is difficult to see the materiality of the discussion as to the platform. Whether it was too long or too short, the defendants are, in his opinion, liable for any a'ccident to the plaintiff which occurred thereupon while she was using it. They *315are thus liable, although they kept the platform in perfect order. They are, in fact, liable for any accident upon it, pure and simple, merely because no accident would have happened upon it had the plaintiff been permitted to proceed upon the ordinary pathway.
I cannot think that this view is correct. If it is, then the defendants would have been equally liable had the plaintiff turned into the street and been there negligently run into by a wagon or car, or had she fallen into a hole negligently left by the city in the street. The logic which is applied to the accident upon the defendants’ platform is equally applicable to the latter illustrations, “ if an unlawful thing had not been there the accident could not have happened.” There is no difference in principle between the happening of the accident upon the defendants’ platform or its happening elsewhere in the immediate neighborhood. If the obstruction of the sidewalk is the proximate cause in the one case it is in the other. The converse is equally true.
In my judgment neither the obstruction of the sidewalk nor the construction of the platform was the proximate cause of the accident. The accident liad no direct relation to either. If the plaintiff, in passing the sidewalk obstructions, had been injured by the horses or wagons, or had been thrown down by some act connected with their use, the alleged nuisance there would have been the proximate cause of the accident. So, too, if the platform was an illegal structure, and the plaintiff was injured by coming in contact with it while lawfully pursuing her way, there would be no difficulty in treating that structure as the proximate cause of the accident. Where, however, the accident is such, pure and simple, having no direct relation to the nuisance, or where it results from an independent and intervening act of negligence, it cannot be said that the nuisance is the proximate cause. I quite agree that while the plaintiff was not compelled to use this platform, she was lawfully there when she did use it. If the defendants obstructed the sidewalk, they could not complain of pedestrians who took advantage of their platform to lessen the inconvenience caused by their unlawful acts.
Hay, more, they were bound to keep the platform in good condition for those who might thus avail themselves of it, and their failure to do so would doubtless be chargeable against them as negligence. The difficulty here, however, is that the platform was in *316good order and that the plaintiff’s fall thereon was not occasioned by any fault on the defendants’ part with regard to its condition. My conclusion is that, as the alleged nuisances were not the proximate cause of the accident, and as there was no negligence on the defendants’ part, no liability was established.
The judgment should be reversed and a new trial ordered, with costs to abide event.
Rumsey, J., concurred.
Judgment affirmed, with costs.